Case 2:21-cv-10773-SJM-DRG ECF No. 1, PageID.1 Filed 04/06/21 Page 1 of 7




                                            UNITED STATES OF AMERICA

            IN THE CIRCUIT COURT FOR THE EASTERN DISTRICT OF MICHIGAN

     Barbara Weisserman,
           Plaintiff,
     Vs.                                                                 Case No.


     Reginald C. Harris, an employee       United States District Judge
     of the United States Post Office,
     and Ryder Truck Rental, a foreign
     Corporation,                          Mag. Judge
            Defendants.
     ________________________________________________________________/
     The Sam Bernstein Law Firm            Collins Einhorn Farrell PC
     Attorneys for Plaintiff               Attorney for Defendant
     By: Leonard E. Miller (P35114)        Melissa E. Graves (P64646)
     31731 Northwestern Highway, Suite 333 4000 Town Center, 9TH Floor
     Farmington Hills, Michigan 48334      Southfield, MI 48075
     (248) 538-5920                        (248) 355-4141
     ________________________________________________________________/

                                    COMPLAINT AND JURY DEMAND
                 There is no other civil action between these parties arising out of the same transaction or occurrence
                 as alleged in this Complaint pending in this Court, nor has any such action been previously filed and
                 dismissed or transferred after having been assigned to a judge, nor do I know of any other civil action
                 not between these parties, arising out of the same transaction or occurrence as alleged in this
                 Complaint that is either pending or was previously filed and dismissed, transferred, or otherwise
                 disposed of after having been assigned to a judge in this Court.



                                        COMPLAINT AND JURY DEMAND

                                          JURISDICTIONAL AVERMENTS

            NOW COMES the Plaintiff, Barbara Weisserman, by and through her attorneys,

     The Sam Bernstein Law Firm, by Leonard E. Miller, and for her causes of action against

     the Defendant, Reginald C. Harris, Ryder Truck Rental and respectfully shows unto this

     Honorable Court as follows:

                                     JURISDICTIONAL AVERMENTS

            1.       That the Plaintiff, Barbara Weisserman, is a resident of the City of
Case 2:21-cv-10773-SJM-DRG ECF No. 1, PageID.2 Filed 04/06/21 Page 2 of 7




     Farmington Hills, County of Oakland, State of Michigan.

            2.     That the Defendant, Reginald C. Harris, is a resident of City of Detroit,

     County of Wayne, State of Michigan.

            3.     That at all times relevant Defendant, Reginal C. Harris was in the course

     and scope of his employment with the United States Post Office.

            4.     That Plaintiff’s claims against Defendant Reginald C. Harris arise under the

     Federal Tort Claims Act and the exclusive jurisdiction of this Court.

            5.     That a form 95 has been filed with the United States Post office and no

     resolution has been made within six months of its filing.

            6.     That Defendant, Ryder Truck Rental, is a foreign corporation which

     conducts business in the County of Oakland and the State of Michigan and whose resident

     agent for the service of process is Corporate Creations Network, Inc. of 28175 Haggerty

     Road, Novi, Michigan 48377.

           7.      That all the acts, transactions and occurrences arose in the, County of

     Oakland, State of Michigan.

           8.      That both venue and jurisdiction are properly before this court.

           9.      That the amount in controversy in this litigation exceeds the sum of

     Seventy-Five Thousand ($75,000.00) Dollars exclusive of costs, interest and attorney fees.

                                         COUNT I
                     THIRD PARTY AUTO NEGLIGENCE, OWNERS LIABILITY,
                      EMPLOYER’S LIBILITY/RESPONDEAT SUPERIOR

            10.    That Plaintiff, Barbara Weisserman, hereby adopts and incorporates by

     reference each and every allegation contained in paragraphs 1-6 of this Complaint as if

     more specifically set forth herein, word for word and paragraph by paragraph.



                                                    2
Case 2:21-cv-10773-SJM-DRG ECF No. 1, PageID.3 Filed 04/06/21 Page 3 of 7




                11.   That on April 27, 2020, your Plaintiff, Barbara Weisserman, was the driver

     of a Ford Flex motor vehicle bearing the Michigan 2020 license plate number 7LYD77,

     which motor vehicle was being operated in careful and prudent manner, in a westerly

     direction along and upon Thirteen Mile Road, at or near its intersection with Telegraph

     Road, in the County of Oakland , State of Michigan.

                12.   That at the aforementioned place and time, the Defendant, Reginald C.

     Harris, in the course and scope of his duties as a United States Post Office employee, was

     the operator of a 2018 Chrysler semi-tractor motor vehicle, Indiana 2020 license plate

     number 2795058, which motor vehicle said Defendant, Reginald C. Harris, was driving

     in a careless, reckless and negligent manner in a northerly direction along and upon

     Telegraph Road, at or near its intersection with Thirteen Mile Road, in the County of

     Oakland, when said Defendants’ vehicle did fail to yield the right of way to Plaintiff at a

     traffic control device and did then collide with the motor vehicle being operated by your

     Plaintiff, Barbara Weisserman, causing her serious and permanent injuries as hereinafter

     alleged.

             13.      That it then and there became and was the duty of the Defendant, Reginald

     C. Harris, to drive said motor vehicle with due care and caution in accordance with the

     statutes of the State of Michigan and the rules of the common law applicable to the

     operation of motor vehicles, but that not with-standing said duties, your Defendant,

     Reginald C. Harris, did breach and violate the same in one or more of the following

     particulars:

                      (a)     Driving said motor vehicle- on the highway at a speed greater
                             than would permit him to bring it to a stop within the assured
                             clear distance ahead, contrary to the provisions of MSA 9.2327;



                                                      3
Case 2:21-cv-10773-SJM-DRG ECF No. 1, PageID.4 Filed 04/06/21 Page 4 of 7




                    (b)    Driving at an excessive and unlawful speed;

                    (c)    Failing to drive said motor vehicle on the highway at a careful
                           and prudent speed, not greater than was reasonable and proper,
                           having due regard to the traffic, surface and width of the highway
                           and other conditions then and there existing as required by MSA
                           9.2327;

                    (d)    Failing to keep proper or any lookout for traffic when Defendant
                           knew or should have known that such failure would endanger the
                           life and limb of other persons along and upon said highway;

                    (e)    Failing to obey a traffic signal to wit a red, yellow, green traffic
                           control signal and to comply with said signal and yield the right of
                           way to Plaintiff’s vehicle which had the right of way.

                     (f)   In otherwise negligently failing to exert that degree of care, caution,
                           diligence and prudence as would be demonstrated by a reasonably
                           prudent person under the same or similar circumstances and in
                           otherwise causing the injuries and damages to your Plaintiff as
                           hereinafter alleged; and

                    (g)    In other manners as yet unknown to Plaintiff but which will become
                           known during the course of discovery.


            14.    That Defendants, Ryder Truck Rental, is vicariously liable for the negligent

     acts and/or omissions of the Defendant, Reginald C. Harris, their, employee acting in the

     scope of his employment as stated herein and by virtue of the terms of the Michigan

     Owner’s Liability Statute.

           15.     That as a direct and proximate result of the negligent acts and/or omissions

     on the part of the Defendant, Reginald C. Harris, your Plaintiff, Barbara Weisserman, was

     caused and will be caused in the future to suffer with severe, grievous and permanent

     personal injuries, disability, damages, serious impairments of important body functions

     and permanent, serious disfigurements, the full extent and character of which are currently

     unknown but, which will include but, are not necessarily limited to the following:



                                                     4
Case 2:21-cv-10773-SJM-DRG ECF No. 1, PageID.5 Filed 04/06/21 Page 5 of 7




                   (a)     Fractured cervical vertebra;

                   (b)     Fractured lumbar vertebra;

                   (c)     Injury to her head, neck, back, jaw, spine, disks, upper and/or lower
                           extremities;

                   (d)     Rupture of breast implant requiring surgical repair

                   (e)    Any and all other manners of internal and external injuries;
                   (f)    As yet undiscovered sequelae of the aforementioned physical
                          injuries.
            16.    That as a direct and proximate cause of the negligent conduct of Defendant

            Reginald C. Harris, your Plaintiff, Barbara Weisserman, has suffered damages

      including but not limited to the following elements:

                   (a)     Fright, shock, pain, suffering, discomfort, disability, and extreme
                           physical and emotional suffering;

                   (b)     Severe and continuing embarrassment, humiliation, anxiety, tension
                           and mortification;

                   (c)     Loss of the natural enjoyments of life; and

                   (d)     Lost earnings in excess of the amounts and time periods covered
                           under the Michigan’s No-Fault Statutes;
                   .
                   (e)     Any other elements of damage which may become known during
                           the course of this litigation and allowable under Michigan law.


            17.    That as a direct and proximate result of the negligence, and or gross

     negligence and unlawful conduct of Defendant Reginald C. Harris, your Plaintiff, Barbara

     Weisserman has been required to undergo various and certain medical and operative

     procedures and will be required to undergo like treatment in the future.

            WHEREFORE, Plaintiff, Barbara Weisserman, prays that this Honorable Court

     award her damages against the Defendants, Reginald C. Harris and Ryder Truck Rental,


                                                     5
Case 2:21-cv-10773-SJM-DRG ECF No. 1, PageID.6 Filed 04/06/21 Page 6 of 7




     in whatever amount to which she is found to be entitled to receive, together with costs,

     interest and attorney fees.



                                         THE SAM BERNSTEIN LAW FIRM

                                         Leonard E. Miller
                                         Leonard E. Miller (P35114)
                                         31731 Northwestern Hwy, Suite 333
                                         Farmington Hills, Michigan 48334
     Dated: April 6, 2021                Direct Dial: (248) 538-5920




                                                   6
Case 2:21-cv-10773-SJM-DRG ECF No. 1, PageID.7 Filed 04/06/21 Page 7 of 7




                                     UNITED STATES OF AMERICA

             IN THE CIRCUIT COURT FOR THE EASTERN DISTRICT OF MICHIGAN

     Barbara Weisserman,
           Plaintiff,
     Vs.                                                    Case No.


     Reginald C. Harris, an employee       United States District Judge
     of the United States Post Office,
     and Ryder Truck Rental, a foreign
     Corporation,                          Mag. Judge
            Defendants.
     ________________________________________________________________/
     The Sam Bernstein Law Firm
     Attorneys for Plaintiff
     By: Leonard E. Miller (P35114)
     31731 Northwestern Highway, Suite 333
     Farmington Hills, Michigan 48334
     (248) 538-5920
     ________________________________________________________________/

                                             JURY DEMAND

            NOW COMES the Plaintiff, Barbara Weisserman, by and through her attorneys,

     The Sam Bernstein Law Firm, by Leonard E. Miller, and hereby respectfully requests a

     trial by jury in the above-entitled cause of action.



                                           THE SAM BERNSTEIN LAW FIRM

                                           Leonard E. Miller
                                           Leonard E. Miller (P35114)
                                           31731 Northwestern Hwy, Suite 333
                                           Farmington Hills, Michigan 48334
                                           Direct Dial:(248) 538-5920

     Dated: April 6, 2021




                                                      7
